DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020 was filed as appropriate.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salewski (US 8874340).
Salewski teaches the following in figure 3:
Claim 1: A clutch control device 1 configured to control switching between disengagement and engagement of a clutch device by adjusting an urging force of an elastic member 10 to a clutch member 3 in the clutch device, the urging force being adjusted by controlling movement of a piston 13 of a clutch actuator, and the clutch actuator including a pressure chamber 14 formed in a cylinder 12, and the piston 13 provided movably in the cylinder 12  in accordance with pressure of a working fluid in the pressure chamber 14, the clutch control device 1 comprising: a first valve 15  provided to adjust the pressure of the working fluid in the pressure chamber 14, a second valve 31 provided to adjust the pressure of the working fluid in the pressure chamber;


Claim 2: Salewski teaches a first supply valve 15 for controlling supply of the working fluid to the pressure chamber; and a second supply valve 31 for controlling the supply of the working fluid to the pressure chamber. wherein the control operation of the first supply valve 15; and control operation of the second supply valve 31, and wherein, when it is determined by the that the disengagement and engagement switching process of the clutch device by supplying working fluid to the pressure chamber is necessary, both the first supply valve 15 and the second supply valve 31 are subjected to the opening control, and when it is determined by 

Claim 3: Salewski teaches a first discharge valve 16 for controlling discharge of the working fluid in the pressure chamber; and a second discharge valve 32 for controlling the discharge of the working fluid in the pressure chamber, wherein the electronic control unit 24 is configured control operation of the first discharge valve 16; and control operation of the second discharge valve 12, and wherein, when it is determined by the electronic control unit 24 that the disengagenent and engagement switching process of the clutch device by discharging the working fluid from the pressure chamber 14 is necessary, both the first discharge valve 16 and the second discharge valve 32 are subjected to the opening control, and when it is determined by the electronic control unit 24 that the initial operation of the clutch device is completed, the second discharge valve 32 is subjected to the closing control while the first discharge 16 valve is kept open.

Claim 4: Salewski teaches a first discharge valve 16 for controlling discharge of the working fluid in the pressure chamber 14; and a second discharge valve 32 for controlling the discharge of the working fluid in the pressure chamber, wherein the control operation of the first discharge valve 

Claim 5: Salewski teaches a clutch control device 1 configured to control switching between disengagement and engagement of a clutch device by adjusting an urging force of an elastic member 10 to a clutch member in the clutch device, the urging force being adjusted by controlling movement of a piston 13 of a clutch actuator, and the clutch actuator including a pressure chamber 14 formed in a cylinder 12, and the piston 13 provided movably in the cylinder in accordance with pressure of a working fluid in the pressure chamber14, the clutch control device comprising: a first valve 15 provided to adjust the pressure of the working fluid in the pressure chamber14; a second valve 31 provided to adjust the pressure of the working fluid in the pressure chamber14; a valve control unit 24 configured to control operation of each of the first valve 15 and the second valve 31; an operation determination unit configured to perform an operation 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of copending Application No. 16/982,032. Although the claims at issue are not identical, they are not patentably distinct from each other. When the claims in an application are duplicates or are so close in content that they both recite the same device, despite a slight difference in wording, it is proper after allowing one claim to object the other as being a substantial duplicate of the allowed claim. Application 16/982,032 claims at least one supply valve, while application 16/825,505 claims a first supply valve and a second supply valve. See MPEP 608.01 (m).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/825,505 Claim Elements
16/982,032 Claim Elements
Clutch
Clutch
Elastic member
Spring member
Piston
Piston
Actuator
Actuator

Cylinder pressure chamber working with fluid
First supply valve
At least one supply valve
Second supply valve

First discharge valve
First discharge valve
Second discharge valve
Second discharge valve
Electronic control unit
Electronic control unit


While the claims are not exactly coextensive in scope they are deemed to be obvious variants of one another. The difference mainly in application 16/982,032 claiming at least one supply valve, while application 16/825,505 claims supply valves one and two. Both claimed devices operate in the same way, being controlled by the electronic control unit. It also would not be possible to make and use either device without infringing the other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY E BELL whose telephone number is (571)272-4624.  The examiner can normally be reached on M-F 6:30 am - 4:30 pm cst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY E. BELL/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655